Citation Nr: 0521809	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. CIEPLAK, Counsel


INTRODUCTION

The decedent was inducted into the Army on April 13, 1943 and 
entered service on active duty from April 23, 1943, serving 
to July 10, 1943.  He died on May [redacted], 2002, and the appellant 
is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought.  

The case was previously before the Board in April 2004, at 
which time it was Remanded to afford a hearing.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. § 1541(a), pension is payable to the 
surviving spouse of a veteran of a period of war, provided 
that the veteran met the service requirements of 38 U.S.C.A. 
§ 1521(j) and provided that the veteran and his spouse were 
married prior to a specified date for a period of more than 
one year or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1541(f).  A veteran was deemed to have met the 
service requirements if he served in the active military, 
naval, or air service for 90 days or more during a period of 
war; or if, during a period of war, he was discharged or 
released from such service for a service-connected 
disability; or if he served for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or if he served for an aggregate of 90 days or more 
in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j).

Service records demonstrate the decedent had active service 
from April 23, 1943 to July 10, 1943, which unfortunately 
represents fewer than 90 days of active service.  He was 
discharged because of a pre-existing medical condition known 
as nocturnal enuresis.  His death certificate reflects that 
he died on May [redacted], 2002 as a result of hypoxic respiratory 
failure, congestive heart failure and pneumonia, with 
coronary artery disease listed as another significant 
condition.  

The appellant maintains that the decedent's pre-existing 
condition was aggravated in service.  The medical record does 
not support that contention in that a Military Medical 
Discharge Board determined that the condition pre-existed 
service and was not aggravated therein.  In addition, the 
claimant's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, an unappealed rating decision from October 
1943 denied entitlement to service connection for the 
condition.  Inasmuch a timely appeal was not perfected, the 
RO's decision is final.  38 U.S.C.A. § 7105.  The decedent 
had no service connected disabilities at the time of his 
death.  

Accordingly, a claim for death pension turns on whether he 
had 90 days of active duty service.  The law provides that a 
service person is considered to remain on active duty during 
the period necessary to travel directly home.  38 U.S.C.A. 
§ 106 (c).  On discharge from the military, the decedent 
listed his home in [redacted], Georgia and he was separated from 
his duty station at [redacted], Missouri, a distance 
spanning well under 750 miles, and a journey that would not 
involve any overseas travel or connections.  The RO attempted 
to verify whether any additional travel time was accorded the 
decedent upon separation; however, the Records Center 
responded that if he had been afforded such travel, such 
records were maintained in an area that would have been 
destroyed in a fire in 1973.  

While, under the circumstances, any actually allotted travel 
time cannot be verified, there is an alternate means of 
obtaining the evidence.  The current Department of Defense 
Joint Federal Travel Regulation indicates that one day of 
travel time is allowed for distances of 400 miles or less.  
Chapter 3, Paragraph U3005.  That is, however, the policy 
from 2004, and it is not known what the travel allowance 
policy was in 1943.  Even though the decedent's specific 
travel time cannot be confirmed, it is still possible to 
confirm, with the service department, what travel time, if 
any, would have been allotted for travel between the 
aforesaid locations in 1943. 

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The decedent's service department 
and/or the Department of Defense should 
be contacted for an estimate as to the 
travel time, if any, which would have 
been allotted to a person on separation 
from military service for travel between 
[redacted], Missouri and [redacted], 
Georgia in July 1943. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


